United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, MINE SAFETY & )
HEALTH ADMINISTRATION, Knoxville, TN,
)
Employer
)
___________________________________________ )
E.H., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1862
Issued: July 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2008 appellant’s representative filed a timely appeal from the Office of
Workers’ Compensation Programs’ hearing representative decision dated May 22, 2008, which
affirmed the Office’s November 15, 2007 decision, terminating his compensation on the grounds
that he refused an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
November 24, 2007 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On June 14, 2001 appellant, then a 54-year-old mine safety and health inspector, filed a
traumatic injury claim alleging that on February 13, 2001 he had back pain while participating in

first aid training. He did not initially stop work.1 The Office accepted the claim for herniated
lumbar disc and radiculopathy dorsal/lumbosacral and laminectomy, discectomy and
decompression. It authorized surgery on August 2, 2001. Appellant returned to part-time
limited duty on August 9, 2005 and full-time limited duty on August 11, 2005. He stopped work
on April 6, 2006. The Office paid appellant appropriate compensation benefits.
In a report dated July 24, 2006, Dr. William Turney Williams, Board-certified in
anesthesiology and pain medicine, diagnosed, postlaminectomy syndrome following multilevel
lumbar decompression, chronic left lower extremity L5/S1 radiculopathy, left groin pain likely
referable to lower lumbar segment, depression and chronic pain syndrome. He opined that
appellant was unable to work. Dr. Williams indicated that appellant’s “general well being was
hurt by his return to work on an eight[-]hour basis in the manner previously pursued.” He
advised that appellant would be prone to an exacerbation of baseline discomfort at any time that
he would be required to remain in any position for a prolonged period of time. Dr. Williams
recommended implantation of a spinal cord stimulator. His physician assistant continued
submitting reports noting appellant’s status.
On January 23, 2007 the Office referred appellant to Dr. Richard T. Sheridan, a Boardcertified orthopedic surgeon, for a second opinion. In a February 28, 2007 report, Dr. Sheridan
noted appellant’s history of injury and treatment. He examined appellant and indicated that there
were no objective findings with the exception of scars in the lower back. Dr. Sheridan
recommended that appellant could return to work without restrictions. He also advised that no
further medical treatment was warranted.
On May 29, 2007 the Office referred appellant along with a statement of accepted facts
and the medical record to Dr. Melvin Heiman, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict in opinion between Drs. Williams and
Sheridan regarding the resolution of appellant’s accepted condition and work restrictions.
In a report dated June 29, 2007, Dr. Heiman noted appellant’s history of treatment and
examined him. He advised that appellant’s current symptoms included back pain, which was
greater than leg pain, as well as a bothersome left groin and left leg. Dr. Heiman indicated that
appellant had “some pain at all times, worsening with some activities.” He advised that
appellant could sit for 30 minutes without having to get up to move around, walk for greater than
20 minutes and stand for 20 minutes without having to move around and change his position.
Dr. Heiman explained that appellant could drive for about an hour if he pushed himself. He
noted that appellant stood without abnormal curvature and had two scars in the lower lumbar
area and advised that his back mobility was about 50 percent of normal and his side bending was
approximately 25 percent of normal. Dr. Heiman indicated that appellant had forward flexion
and extension, which was normal with mild discomfort. He indicated that there was no
tenderness, negative straight leg raising, no measurable asymmetrical atrophy, normal strength
and sensation, full pulses without edema and normal rotation of the hips without pain.
Dr. Heiman indicated that appellant was able to work with restrictions. He referred to a
March 16, 2005 functional capacity evaluation which revealed that appellant demonstrated the
1

The record reflects that appellant’s preexisting conditions include high blood pressure and cholesterol, nicotine
dependence, hernia repair, gastric reflux, 1999 cholecystectomy, nonbleeding ulcers and irregular heartbeat.

2

ability to perform duties at the light physical demand level and noted that the restrictions were
“well stated in the functional capacity evaluation.”2
In a memorandum dated August 29, 2007, Donna Corbin, an employing establishment
supervisor, informed the Office that the employing establishment made every effort to
accommodate appellant’s return to work in the area of Jonesville, Virginia, where he lived or
Knoxville, Tennessee, his duty station when he was injured. She indicated that there were no
permanent jobs to accommodate appellant’s restrictions in that area. Ms. Corbin stated that a
search was made outside the area and the employing establishment was able to offer appellant a
job as an information receptionist in Mount Hope, WV, which was in accordance with his
restrictions.
On September 4, 2007 the employing establishment offered appellant a permanent
modified position as an information receptionist in Mount Hope, WV. The duties included
sitting at a switchboard and answering calls, greeting visitors and performing clerical duties. The
physical demands were described as sedentary. The employing establishment indicated that it
would coordinate with appellant regarding relocation expenses once it received his written
acceptance of the position.
By letter dated September 20, 2007, the Office advised appellant that the information
receptionist position had been found to be suitable to his capabilities and was currently available.
It indicated that the impartial medical examiner, Dr. Heiman, examined appellant on June 29,
2007 and provided work restrictions that were consistent with the offered position. Appellant
was advised that he should accept the position or provide an explanation for refusing the position
within 30 days. The Office informed appellant that, if he failed to accept the offered position
and failed to demonstrate that the failure was justified, his compensation would be terminated.
On September 24, 2007 the Office received a September 12, 2007 response in which
appellant declined the offer. Appellant indicated that he did not think that he could satisfactorily
perform the job duties due to the prescribed medication as well as physical symptoms of nausea,
sweating and lack of energy. He also indicated that “relocating would be more than I can cope
with, mentally or physically.”
By letter dated October 24, 2007, the Office informed appellant that his reasons for
refusing the position were not acceptable and allowed an additional 15 days for him to accept the
position. Appellant was advised that no further reason for refusal would be considered.
The Office then received an October 18, 2007 letter from appellant noting his
disagreement with some of the history and findings related in Dr. Heiman’s report. Appellant
also provided an October 27, 2007 response in which he indicated that he was “unable to
concentrate enough to perform the job duties described” because of his prescribed medications.
He indicated that he was not alert and that, if he did not take the medication, then the pain was

2

The March 16, 2005 functional capacity evaluation indicated that appellant could perform light work with
constant lifting limited to five pounds. He could perform occasional lifting to 20 pounds, reaching, sitting, standing,
walking, kneeling, squatting and stair climbing. Appellant was restricted from repetitive bending or squatting.

3

“too distracting.” Appellant also reiterated that “relocating would be more than I can cope with,
mentally or physically.”
The employing establishment advised the Office on November 14, 2007 that appellant
had not accepted the position or made arrangements to report for duty.
By decision dated November 15, 2007, the Office terminated appellant’s entitlement to
monetary compensation benefits, effective November 24, 2007, on the basis that he had refused
suitable work. It determined that the report of Dr. Heiman, the impartial medical examiner,
represented the weight of the evidence.
By letter dated December 5, 2007, Robert Harman, the district manager of the employing
establishment in WV, advised appellant that the offer for an information receptionist position
remained open.
He indicated that appellant must report to work no later than
December 14, 2007.
Appellant’s representative requested a telephone hearing that was held March 10, 2008.
During the hearing, appellant indicated that the job offer made to him was 300 miles from where
he currently lived. He also alleged that there was an employing establishment office only
35 miles from his residence. Appellant also alleged that he was receiving medication to manage
the pain related to his employment injury. He alleged that if he did not take the medication, then
he “can’t do anything.” Appellant also alleged that he was not informed about how the
relocation would occur, how much he could spend for moving, whether his house would be paid
for or any other details related to the move. After the hearing, he submitted a February 11, 2008
report from Dr. Williams who noted appellant’s complaint of low back and bilateral leg pain. He
noted that appellant ambulated with an unencumbered gate.
Dr. Williams diagnosed
degenerative disc disease, left leg and groin radicular pain, depression and chronic pain
syndrome with narcotic dependency. Appellant also submitted nurse reports regarding his status.
In a March 31, 2008 letter, Michael Davis, an employing establishment district manager,
commented that the job offer for the position in Mount Hope, WV, was made only after every
effort was made to accommodate appellant at or near the vicinity of his duty station. He alleged
that a search was made for a position near appellant’s duty station at the time of the injury and at
the time of the job offer. However, Mr. Davis explained that no permanent jobs to accommodate
his restrictions were available within that area. He noted that, after determining that no work
was available in that area, the employing establishment searched for jobs outside the area and
was able to offer appellant an information receptionist position in Mount Hope, WV. Regarding
relocation expenses, Mr. Davis noted that the job offer indicated that “relocation expenses would
be coordinated once we have received your written acknowledgment accepting the abovementioned position.” He asserted that the employing establishment fulfilled its duties in trying
to accommodate appellant in every way possible.
By decision dated May 22, 2008, the Office hearing representative affirmed the Office’s
November 15, 2007 decision.

4

LEGAL PRECEDENT
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits.3 This includes cases in which the Office terminates
compensation under section 8106(c)(2) of the Federal Employees’ Compensation Act for refusal
to accept suitable work.
Section 8106(c)(2)4 of the Act provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation. Section 10.517(a)5 of the Office’s regulations provide that an
employee who refuses or neglects to work after suitable work has been offered or secured for
him or her has the burden to show that this refusal or failure to work was reasonable or justified.
After providing the two notices described in section 10.516,6 the Office will terminate the
employee’s entitlement to further compensation under 5 U.S.C. §§ 8105, 8106 and 8107, as
provided by 5 U.S.C. § 8106(c)(2). However, the employee remains entitled to medical benefits
as provided by 5 U.S.C. § 8103 if justified. To justify termination, the Office must show that the
work offered was suitable7 and must inform appellant of the consequences of refusal to accept
such employment.8 According to Office procedures, certain explanations for refusing an offer of
suitable work are considered acceptable.9 Unacceptable reasons include appellant’s preference
for the area in which he resides; personal dislike of the position offered or the work hours
scheduled; lack of promotion potential or job security.10
ANALYSIS
In this case, the Office properly found that Dr. Williams, appellant’s physician, disagreed
with an Office referral physician, Dr. Sheridan, as to whether appellant was totally disabled due
to his accepted condition. It properly found a conflict in medical evidence which required a
referral to an impartial medical specialist for resolution.
The Act, at 5 U.S.C. § 8123(a), in pertinent part, provides: “If there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.”
3

Betty F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36 ECAB 238, 241 (1984).

4

5 U.S.C. § 8106(c)(2).

5

20 C.F.R. § 10.517(a).

6

Id. at § 10.516.

7

See Carl W. Putzier, 37 ECAB 691 (1986); Herbert R. Oldham, 35 ECAB 339 (1983).

8

See Maggie L. Moore, 42 ECAB 484, 488 (1991), reaff’d on recon., 43 ECAB 818, 824 (1992). See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter
2.814.5(d)(1) (July 1997).
9

Id. at Chapter 2.814.5(a)(1)-(5) (July 1997).

10

Arthur C. Reck, 47 ECAB 339 (1996); id. at Chapter 2.814.5(c) (July 1997).

5

The Office referred appellant to Dr. Heiman for an impartial medical evaluation to
resolve the conflict in opinion. Dr. Heiman performed a thorough evaluation on appellant and
reviewed the extensive medical record. He reported examination findings and opined that
appellant could work eight hours a day with restrictions. Dr. Heiman noted that appellant could
sit for 30 minutes without having to get up to move around; walk for greater than 20 minutes and
stand for 20 minutes without having to move around and change his position; and that he could
drive for about an hour if he pushed himself. He referred to a March 16, 2005 functional
capacity evaluation and noted that appellant had demonstrated the ability to perform duties at the
light physical demand level. When a case is referred to an impartial medical specialist for the
purpose of resolving a conflict in medical opinion, the opinion of such specialist, if sufficiently
well rationalized and based on a proper background, must be given special weight.11
Dr. Heiman’s opinion represents the weight of the medical evidence on the issue of appellant’s
ability to work and establishes that he was capable of working eight hours per day in a sedentary
position.
Subsequent to the evaluation by Dr. Heiman, the employing establishment, in an
August 29, 2007 memorandum from Ms. Corbin, an employing establishment supervisor,
informed the Office that despite making reasonable efforts to accommodate appellant’s return to
work in the area of his duty station, Knoxville, Tennessee and the area of his residence,
Jonesville, Virginia, there were no permanent jobs in those areas that would accommodate his
restrictions. On September 4, 2007 the employing establishment offered appellant a permanent
modified position, which was in accordance with his restrictions, as an information receptionist
in Mount Hope, WV. The employing establishment noted that the position was sedentary in
nature. The employing establishment indicated that relocation expenses would be coordinated
once appellant accepted the position in writing. The Office reviewed the position and found it to
be suitable for appellant and the Board notes that the position was consistent with the work
restrictions given by Dr. Heiman.
To properly terminate compensation under section 8106(c), the Office must provide
appellant notice of its finding that an offered position is suitable and give him an opportunity to
accept or provide reasons for declining the position.12 It properly followed its procedural
requirements in this case. By letter dated September 20, 2007, the Office advised appellant that
the position was suitable and provided him 30 days to accept the position or provide reasons for
his refusal. It further notified him that the position remained open, that he would be paid for any
difference in pay between the offered position and his date-of-injury job, that he could still
accept without penalty and that a partially disabled employee who refused suitable work was not
entitled to compensation.
Appellant refused the offer indicating that he did not think that he could satisfactorily
perform the job duties due to the prescribed medication as well as physical symptoms of nausea,
sweating and lack of energy. The Office must consider preexisting and subsequently acquired
conditions in determining the suitability of an offered position.13 In this case, however, appellant
11

Kathryn Haggerty, 45 ECAB 383, 389 (1994); Jane B. Roanhaus, 42 ECAB 288 (1990).

12

See Maggie L. Moore, supra note 8.

13

See Gayle Harris, 52 ECAB 319 (2001).

6

did not submit any medical evidence to establish that his medication or physical symptoms
would prevent him from performing the sedentary position. He also indicated that “relocating
would be more than I can cope with, mentally or physically.” With regard to relocation, Office
regulations provide that the employer, if possible, should offer suitable reemployment in the
location where the employee currently resides. If this is not practical, the employer may offer
suitable reemployment at the employee’s former duty station or other location.14 The record
reflects that the employing establishment attempted to offer appellant a permanent position in the
area of his residence and his duty station; however, it advised the Office that it was unsuccessful
in finding a permanent position for appellant in accordance with his restrictions. The employing
establishment expanded its search and found a position in accordance with appellant’s medical
restrictions as an information receptionist in Mount Hope, WV. Appellant’s argument that
relocating would be more than he could cope with, would fall into the category of preference for
the area in which he resides. The Board has found that this would not be an acceptable reason
for refusing the position.15
By letter dated October 24, 2007, the Office properly informed appellant that his reasons
for refusing the offered position were unacceptable and provided him 15 days to accept the
position. On October 18, 2007 appellant noted his disagreement with certain aspects of
Dr. Heiman’s report but he did not submit any new medical evidence supporting that he could
not perform the duties of the offered position. In an October 27, 2007 response, appellant
advised the Office that he was “unable to concentrate enough to perform the job duties
described,” because of his prescribed medications. He indicated that he was not alert and that if
he did not take the medication, then the pain was “too distracting.” As noted, the Office must
consider preexisting and subsequently acquired conditions in determining the suitability of an
offered position. Appellant did not submit any medical evidence to establish that his medication
or physical symptoms would prevent him from performing the sedentary position. He also
repeated that “relocating would be more than I can cope with, mentally or physically.” This is
not an acceptable reason for refusing suitable work.16 As appellant refused suitable work, the
Office properly terminated his wage-loss compensation. At the time of the termination, the
weight of the medical evidence established that he could perform the duties of the offered
position.
Although appellant submitted a February 11, 2008 report from Dr. Williams after his
wage-loss compensation was terminated, this report did not specifically address his work

14

20 C.F.R. § 10.508; Sharon L. Dean, 56 ECAB 175 (2004).

15

See supra note 10.

16

See id.

7

restrictions or the offered job.17 He did not submit any medical evidence subsequent to
Dr. Heiman’s report regarding specific work restrictions or his ability to perform the offered
position.18
An employee who refuses or neglects to work after suitable work has been offered to him
has the burden of showing that such refusal to work was justified.19 The Board finds that the
Office properly terminated appellant’s monetary compensation due to his refusal of suitable
work. Appellant did not, thereafter, establish that his refusal of suitable work was justified.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective November 24, 2007 on the grounds that he refused an offer of suitable
work.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: July 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Furthermore, the Board has held that reports from a physician who was on one side of a medical conflict that an
impartial specialist resolved, are generally insufficient to overcome the weight accorded to the report of the impartial
medical examiner or to create a new conflict. I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).
18

The record contains reports from nurses and physicians’ assistants. However, nurses and physicians’ assistants
are not “physicians” as defined under the Act and their opinions are of no probative value. Roy L. Humphrey,
57 ECAB 238 (2005). See 5 U.S.C. § 8101(2).
19

5 U.S.C. § 8106(c)(2).

8

